[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-13665                FEBRUARY 14, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                     D. C. Docket No. 04-00213-CR-004

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

KIZZY TAWANNA JOHNSON,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (February 14, 2006)

Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Lila V. Cleveland, appointed counsel for Kizzy Tawanna Johnson in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Tawanna’s conviction and

sentence are AFFIRMED.




                                          2